Exhibit 10.1
EXECUTION COPY
AGREEMENT
     THIS AGREEMENT (“Agreement”), dated as of February 4, 2009, is made by and
among White Electronic Designs Corporation, an Indiana corporation (“WEDC”),
Wynnefield Partners Small Cap Value, L.P. (and its affiliates) (“Wynnefield
Partners”), Caiman Partners, L.P. (and its affiliates), Kahn Capital Management
LLC (“Kahn Partners”) (“Kahn Partners”, “Caiman Partners” with Wynnefield
Partners, each a “Shareholder Party” and collectively, the “Shareholder
Parties”) and, solely with respect to Section 8(b) of this Agreement in each of
their respective capacities as shareholders, Jack A. Henry, Paul D. Quadros,
Thomas M. Reahard, Thomas J. Toy and Edward A. White. From time to time in this
Agreement, WEDC, the Shareholder Parties and the individuals specified in the
immediately preceding sentence are referred to individually as a “Party” and
together as the “Parties.”
     WHEREAS, the Shareholder Parties may be deemed to beneficially own shares
of common stock of WEDC (the “Common Stock”) totaling, in the aggregate,
2,230,701 shares, or approximately 9.8% of the Common Stock issued and
outstanding; and
     WHEREAS, WEDC and the Shareholder Parties have agreed that it is in their
mutual interests to enter into this Agreement.
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the Parties mutually agree as follows:
     1. Representations and Warranties of the Shareholder Parties. Each of the
Shareholder Parties represents and warrants to WEDC that (a) this Agreement has
been duly authorized, executed and delivered by such Shareholder Party, and is a
valid and binding obligation of such Shareholder Party, enforceable against such
Shareholder Party in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles; (b) neither the execution of
this Agreement nor the consummation of any of the transactions contemplated
hereby nor the fulfillment of the terms hereof, in each case in accordance with
the terms hereof, will conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of
such Shareholder Party or any of its subsidiaries pursuant to any law, any order
of any court or other agency of government, the organizational documents of such
Shareholder Party as currently in effect, or the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which such
Shareholder Party is a party or bound or to which its or its property or assets
is subject; and (c) as of the date of this Agreement, the Shareholder Parties
may be deemed to beneficially own in the aggregate 2,230,701 shares of Common
Stock.
     2. Representations and Warranties of WEDC. WEDC hereby represents and
warrants to the Shareholder Parties that (a) this Agreement has been duly
authorized, executed and delivered by WEDC, and is a valid and binding
obligation of WEDC, enforceable against WEDC in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,

 



--------------------------------------------------------------------------------



 



insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (b) neither the execution of this Agreement nor the consummation of
any of the transactions contemplated hereby nor the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will conflict with,
result in a breach or violation or imposition of any lien, charge or encumbrance
upon any property or assets of WEDC or any of its subsidiaries pursuant to any
law, any order of any court or other agency of government, WEDC’s Restated
Articles of Incorporation, Amended and Restated Bylaws, or the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which WEDC is a party or bound or to which its property or assets is subject nor
trigger any “change of control” provisions in any agreement to which WEDC is a
party; and (c) the only proposals to be included in WEDC’s definitive proxy
statement for its 2009 annual shareholder meeting will be a proposal for a slate
of nominees to the Board of Directors of WEDC, the proposal described in Section
5(a) of this Agreement and a proposal to approve WEDC’s independent auditors.
     3. Directorships.
          (a) Prior to the time that WEDC mails its definitive proxy statement
for its 2009 annual shareholder meeting, but in any event no later than seven
(7) days after the date hereof, WEDC shall increase the size of its board of
directors (the “Board”) from five (5) to seven (7) members. The Nominating and
Corporate Governance Committee of the Board (the “Nominating Committee”) has in
good faith, having reviewed and approved the credentials of Messrs. Brian Kahn
and Mel Keating in the exercise of its fiduciary duties, concluded that each
such candidate has business experience in such areas as would reasonably be
expected to enhance the Board, and determined, consistent with WEDC’s guidelines
relating to director qualifications and Board composition, to immediately
appoint Messrs. Brian Kahn and Mel Keating to the Board (the “New Appointees”)
to fill the vacancy on the Board created by increasing its size to seven (7)
members, pending the Nominating Committee’s expected completion of background
checks of the New Appointees by February 6, 2009.
          (b) WEDC agrees that the Board will take all actions necessary and
appropriate to:
               (1) nominate the New Appointees as directors of WEDC at WEDC’s
2009 annual shareholder meeting (other than in the case of such person’s refusal
to serve or if such person has committed an act that would be grounds for
removal from the Board for cause, in which case the Shareholder Parties will
have the right to designate and substitute another person or persons, subject to
prompt reasonable evaluation and determination by the Nominating Committee in
good faith after exercising its fiduciary duties that such candidate has
business experience in such areas as would reasonably be expected to enhance the
Board, consistent with WEDC’s guidelines relating to director qualifications and
Board composition), together with the other persons included in WEDC’s slate of
nominees for director, with terms expiring at WEDC’s 2010 annual shareholder
meeting;
               (2) recommend, and reflect such recommendation in WEDC’s
definitive proxy statement in connection with WEDC’s 2009 annual shareholder
meeting, that the shareholders of WEDC vote to elect the New Appointees as
directors of WEDC at the 2009 annual shareholder meeting;

-2-



--------------------------------------------------------------------------------



 



               (3) use reasonable efforts consistent with the efforts used to
obtain proxies for the other candidates nominated by the Board to obtain proxies
in favor of the election of the New Appointees at the 2009 annual shareholder
meeting; and
               (4) ensure that, for all times that either of the New Appointees
or any replacement director appointed pursuant to Section 3(c) below, remains in
office, one such appointee will have the right, subject to compliance with
applicable Securities and Exchange Commission (the “SEC”)) and Nasdaq corporate
governance rules, to serve on all committees and sub-committees of the Board (or
any substitutes therefor), provided that the Board shall not be obligated to
appoint or designate either New Appointee as the chairman of any such committee
or sub-committee.
          (c) WEDC agrees that, during the term of this Agreement, if a New
Appointee resigns or is otherwise unable to serve as a director or is removed
for cause as a director, the Shareholder Parties will have the right to
designate and substitute a person or persons for appointment to the Board as a
replacement director, subject to evaluation and determination by the Nominating
Committee using the standards described in Section 3(b)(1); provided that
(1) the Board’s approval and appointment of the Shareholder Parties’ replacement
nominee shall not be unreasonably withheld or delayed and (2) the Board shall
not be required to approve more than one replacement at a time for each Board
position to which the Shareholder Parties are entitled pursuant to Section 3(a).
          (d) Each of the New Appointees, upon appointment or election to the
Board, will be governed by the same protections and obligations regarding
confidentiality, conflicts of interests, fiduciary duties, trading and
disclosure policies and other governance guidelines, and shall have the same
rights and benefits, including (but not limited to) with respect to insurance,
indemnification, compensation and fees, as are generally applicable to any
non-employee directors of WEDC. WEDC represents, warrants and agrees that it
does not have any current policy nor will it adopt any policy requiring any
director on the Board to purchase or sell securities of WEDC pursuant to a
10b5-1 plan to be adopted by any such director.
          (e) WEDC shall not, and shall cause the Board not to, take any action
during the term of this Agreement, to increase the number of members on the
Board to more than seven (7) directors; provided, however, that the Board may
expand the number of members on the Board to eight (8) solely in the event that
the Board determines that WEDC’s Chief Executive Officer should be appointed to
the Board and, at such time, there are seven members then serving on the Board.
          (f) WEDC agrees that it shall hold the 2009 annual meeting of WEDC
shareholders as soon as practicable, but in any event, no later than on or
before May 15, 2009.
     4. Strategic Review Committee. WEDC hereby confirms that the Board has
formed a Strategic Review Committee. Such committee shall, as promptly as
practicable, approve and adopt a committee charter that incorporates the
provisions attached hereto as Exhibit A. Any actions taken by the Board’s
Strategic Review Committee (and any successor or other committee of the Board
that performs a similar function), including any committee approvals or
recommendations to the full Board, shall require the unanimous approval of all
then serving members of such committee. For purposes of clarity, at all times
during the duration of this Agreement, Mr. Kahn, one of the New Appointees (or
such other director designated by the Shareholder Parties as provided for in
Section 3(c) above) shall be a member of the Strategic Review Committee.

-3-



--------------------------------------------------------------------------------



 



     5. Charter Documents.
          (a) WEDC shall recommend to its shareholders and reflect in its
definitive proxy statement for its 2009 annual shareholder meeting that the
shareholders approve amendments to WEDC’s Restated Articles of Incorporation
authorizing WEDC’s shareholders representing a majority of WEDC’s outstanding
shares of Common Stock to amend WEDC’s Amended and Restated Bylaws (the
“Bylaws”). In addition, promptly following the execution of this Agreement, the
Board shall amend the Bylaws in order to (1) allow shareholders owning at least
30% of WEDC’s outstanding shares of Common Stock to call a special meeting of
shareholders and (2) limit the number of directors constituting the entire Board
to no more than seven (7) directors; provided, however, that the Board may
expand the number of members on the Board to eight (8) solely in the event that
the Board determines that its Chief Executive Officer should be appointed to the
Board and, at such time, there are seven members then serving on the Board.
          (b) In connection with the 2009 annual meeting of shareholders, the
Board shall take all actions necessary and appropriate to recommend that the
shareholders of WEDC vote to approve the proposal described in Section 5(a)
above.
          (c) WEDC shall use reasonable efforts consistent with the efforts used
to obtain proxies for the other proposals set forth in the proxy statement for
the 2009 annual meeting to obtain proxies in favor of approval of the proposal
described in Section 5(a).
     6. Standstill Restrictions. Subject to applicable law, including Section
13(d) and (g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), except as permitted pursuant to the terms of this Agreement, during the
term of this Agreement, the Shareholder Parties shall not, and shall cause their
respective officers, directors, employees, representatives and agents not to, in
any manner, directly or indirectly:
          (a) solicit (as such term is used in the proxy rules of the SEC)
proxies or written consents of shareholders, or conduct any nonbinding
referendum with respect to Common Stock, or make, or in any way participate in,
any “solicitation” of any “proxy” within the meaning of Rule 14a-1 promulgated
by the SEC under the Exchange Act to vote any shares of Common Stock with
respect to any matter, or become a “participant” in any “contested solicitation”
for the election of directors with respect to WEDC (as such terms are defined or
used in the Exchange Act and the rules promulgated thereunder), other than
solicitations or acting as a participant in support of all of WEDC’s nominees
and proposal described in Section 5(a) above;
          (b) purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act) of any Common Stock or other securities issued by WEDC, if in
any such case, immediately after the taking of such action, (1) Wynnefield
Partners would, in the aggregate, beneficially own more than 9.9% of the then
outstanding shares of Common Stock or (2) Kahn Partners and Caiman Partners,
L.P. (with its affiliates) would, in the aggregate, collectively beneficially
own more than 9.9% of the then outstanding shares of Common Stock;
          (c) make or be the proponent of any shareholder proposal, whether
pursuant to Rule 14a-8 of the Exchange Act or otherwise;

-4-



--------------------------------------------------------------------------------



 



          (d) form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a group comprised solely of the Shareholder Parties);
          (e) deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock, other than any such voting trust, arrangement or agreement solely among
the Shareholder Parties;
          (f) execute any written consent as a shareholder with respect to WEDC
or its Common Stock, except as set forth herein;
          (g) otherwise act, alone or in concert with others, to (i) make any
public statement critical of WEDC, its directors or management or (ii) control
or seek to control the Board, other than through non-public communications with
the officers and directors of WEDC;
          (h) seek, alone or in concert with others, (i) to call a meeting of
shareholders, (ii) representation on the Board, except as specifically
contemplated in Sections 3(a), (b) and (c), or (iii) the removal of any member
of the Board, except as specifically contemplated in Section 3(b)(5);
          (i) make any proposal regarding any of the foregoing;
          (j) publicly disclose any request to amend, waive or terminate any
provision of this Agreement; or
          (k) take or seek to take, or cause or seek to cause others to take,
directly or indirectly, any action inconsistent with any of the foregoing.
     Notwithstanding anything contained herein to the contrary, any member of
the Shareholder Parties shall be entitled to:
               (i) vote their shares in favor of the election of the New
Appointees at the 2009 WEDC annual meeting of shareholders and in favor of the
proposal described in Section 5(a) hereof;
               (ii) vote their shares in accordance with Section 8 of this
Agreement;
               (iii) propose a slate of nominees for election as directors
and/or a proposal for consideration or approval by shareholders at the 2010 WEDC
annual meeting or any special meeting of shareholders called for such purpose
(other than by the Shareholder Parties) in order to comply with the advance
notice provisions or other requirements of WEDC’s Restated Articles of
Incorporation or Bylaws and to take such other actions with respect thereto as
required to comply with the laws of the State of Indiana and the United States
of America, and the regulations thereunder.
     7. Actions by the Shareholder Parties.
          (a) At WEDC’s 2009 annual shareholder meeting, the Shareholder Parties
shall vote, and cause their respective officers, directors, employees and agents
to vote, all of the shares of Common Stock beneficially owned by him or them for
each of WEDC’s nominees for election to the Board, for the ratification of the
appointment of WEDC’s independent auditors and for approval of the proposal
described in Section 5(a) hereof.

-5-



--------------------------------------------------------------------------------



 



          (b) Upon the execution of this Agreement by the Parties and
appointment of the New Appointees as directors of WEDC, the Shareholder Parties
shall terminate the pending proxy contest with respect to the election of
directors at WEDC’s 2009 annual shareholder meeting, as described in the
preliminary proxy statement filed with the SEC on Schedule 14A under the
Exchange Act on January 9, 2009.
          (c) Upon the execution of this Agreement by the Parties and
appointment of the New Appointees as directors of WEDC, no further action will
be taken by the Shareholder Parties with respect to the letter from the
Shareholder Parties, dated December 18, 2008, as filed with the SEC on Schedule
14A under the Exchange Act on December 22, 2008, (the “December Letter”), and
such December Letter will be stayed, except that the Shareholder Parties may
notify the SEC that they are withdrawing their preliminary proxy statement as a
result of this Agreement and file a Schedule 13D/A disclosing the execution of
this Agreement and terminating their status as a group (which notice and filing
shall not make any statements or disclosures that conflict with the terms of
this Agreement).
          (d) Upon appointment of the New Appointees as directors of WEDC, the
December Letter will, without any further action necessary on the part of any
person, be automatically and irrevocably withdrawn.
     8. Voting of Shares.
          (a) From the date hereof until the termination of this Agreement in
accordance with Section 9, the Shareholder Parties shall, and shall cause their
respective officers, directors, employees, representatives and agents to, vote
any shares of Common Stock beneficially owned by them in connection with any
matter or proposal submitted to a vote of WEDC’s shareholders in their
discretion either (1) as recommended by the Board or (2) proportionately in
accordance with the votes of all other shareholders of WEDC who have voted with
respect to such matter or proposal (excluding shares beneficially owned, or
deemed to be beneficially owned, by the Shareholder Parties or by members of the
Board for purposes of determining such “at large” vote).
          (b) From the date hereof until the termination of this Agreement in
accordance with Section 9, each member of the Board (other than the New
Appointees and their successors, who shall be governed by Section 8(a)) shall
vote any shares of Common Stock beneficially owned by him in connection with any
matter or proposal submitted to a vote of WEDC’s shareholders in his discretion
either (1) as recommended by the Board or (2) proportionately in accordance with
the votes of all other shareholders of WEDC who have voted with respect to such
matter or proposal (excluding shares beneficially owned, or deemed to be
beneficially owned, by the Shareholder Parties or by members of the Board for
purposes of determining such “at large” vote).
     9. Termination. This Agreement shall terminate and the obligations of the
Parties under this Agreement shall cease:
          (a) at the option of WEDC, upon the earliest of (i) a material breach
by any Shareholder Party of any obligation hereunder which has not been cured
within 14 days after receiving notice of such breach from WEDC, (ii) the
Shareholder Parties having, in the aggregate, beneficial ownership of less than
five percent of the outstanding shares of Common Stock; (iii) any person
becoming the beneficial owner of more than 50% of WEDC’s voting stock, including
by merger, acquisition, tender offer, exchange offer or other type of business
combination; or (iv) any

-6-



--------------------------------------------------------------------------------



 



person publicly announcing their intent to become the beneficial owner of more
than 50% of WEDC’s voting stock, including any merger, acquisition, tender
offer, exchange offer or other type of business combination;
          (b) at the option of the Shareholder Parties, upon the earliest of
(i) a material breach by WEDC of any obligation hereunder which has not been
cured within 14 days after receiving notice of such breach from the Shareholder
Parties or (ii) (A) the public announcement by WEDC of its intention to enter
into a definitive agreement to transfer all or substantially all of the assets
of WEDC or more than 50% of the voting power of WEDC, whether by merger,
acquisition, tender offer, exchange offer or other type of business combination
or (B) any person (other than the Shareholder Parties) publicly announcing their
intent to become the beneficial owner of more than 50% of WEDC’s voting stock,
including any merger, acquisition, tender offer, exchange offer or other type of
business combination;
          (c) on the second business day preceding the date of WEDC’s 2010
annual shareholder meeting (the “Termination Date”);
          (d) on the day that a former member of the Shareholder Parties submits
a slate for election as directors or a public proposal for consideration by
WEDC’s shareholders at WEDC’s 2010 annual shareholder meeting (which date shall
be no earlier than seven (7) days prior to the last date on which a WEDC
shareholder may validly submit a proposal, other than pursuant to Rule 14a-8
under the Exchange Act, for consideration at WEDC’s 2010 annual shareholder
meeting, which date shall be disclosed in WEDC’s Definitive Proxy Statement on
Schedule 14A for its 2009 annual shareholder meeting);
          (e) on the day that the Board of WEDC publicly announces its nominees
for election as directors at WEDC’s 2010 annual shareholder meeting, which do
not include both New Appointees, or their successors as determined by the
Shareholder Parties; or
          (f) at any time, upon the written consent of all of the Parties.
     10. Public Announcement. WEDC and the Shareholder Parties shall promptly
disclose the existence of this Agreement after its execution pursuant to a joint
press release that is mutually acceptable to the parties, including the terms of
this Agreement and also shall include a statement to the effect that the
compensation committee of the Board shall examine and consider the use of
performance-based criteria with respect to future equity awards and grants.
Subject to applicable law, none of the Parties shall disclose the existence of
this Agreement until the joint press release is issued. The Parties agree that,
while this Agreement remains in effect, each Party shall refrain from any
disparagement, defamation, libel, or slander with respect to any other Party or
its affiliates or from publicly criticizing such other Party or its affiliates.
     11. Nonpublic Information.
          (a) In connection with discussions between the Shareholder Parties and
their representatives and WEDC and its representatives, or otherwise during the
term of this Agreement, the Shareholder Parties or their representatives have
obtained information about WEDC or its securities that is confidential. Each of
the Shareholder Parties agrees, as set forth below, to treat confidentially any
such information (whether oral or written, provided that all written information
shall have been identified as confidential) furnished to or otherwise obtained
by such Shareholder Party or his or its representatives from WEDC or on its
behalf together with those portions of

-7-



--------------------------------------------------------------------------------



 



analyses, summaries, notes or other documents prepared by a Shareholder Party or
any of their representatives which contain or otherwise reflect such information
(herein collectively referred to as the “Confidential Information”). Each
Shareholder Party agrees that, except with WEDC’s prior written consent, neither
such party nor such party’s representatives will disclose any Confidential
Information to any other person or use any of the Confidential Information for
any purpose other than on WEDC’s behalf. For purposes of this Agreement, the
phrase “Confidential Information” shall not include information which
(i) becomes lawfully available to the public other than as a result of a
disclosure by a Shareholder Party or his or its representatives, (ii) was
lawfully available to the Shareholder Parties on a nonconfidential basis prior
to its disclosure to the Shareholder Parties or their representatives by WEDC or
on its behalf or (iii) lawfully becomes available to the Shareholder Parties on
a nonconfidential basis from a source other than WEDC or WEDC’s representatives
or agents, provided that such source is not bound by a confidentiality agreement
with WEDC of which the Shareholder Parties have been made aware. WEDC has no
obligation to furnish Confidential Information to the Shareholder Parties or
their representatives by virtue of this Agreement. In the event that any member
of the Shareholder Parties is requested pursuant to, or required by, law,
regulation, legal process or regulatory or civil authority to disclose any
portion of the Confidential Information, the Shareholder Parties shall give
prompt notice to WEDC, to the extent such notice is legally permissible. The
Shareholder Parties shall use all commercially reasonable efforts to limit the
scope of such required disclosure, and the Shareholder Parties shall be
permitted to disclose, without any liability to WEDC, only that portion of the
Confidential Information which the Shareholder Parties’ counsel advises that the
Shareholder Parties are legally required to disclose.
          (b) WEDC has been advised by the Shareholder Group that, upon
execution of the Agreement, and filing an appropriate Schedule 13D/A with the
SEC, the Shareholder Parties shall dissolve their group. Accordingly, Wynnefield
Partners and its affiliates shall not be entitled to nor do they expect to
receive any Confidential Information. However, in connection with this Agreement
and the ongoing relationship of Caiman Partners and Kahn Capital Management LLC
(and their affiliates) with WEDC, there may be instances in which material
nonpublic information concerning WEDC will be divulged to them by WEDC or its
representatives or agents. Caiman Partners and Kahn Capital Management LLC
expressly acknowledge, on behalf of themselves and their representatives and
agents, that federal and state securities laws prohibit any person who
misappropriates material nonpublic information about a company from purchasing
or selling securities of such company, or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.
     12. Releases.
          (a) The Shareholder Parties hereby agree for the benefit of WEDC, and
each controlling person, officer, director, stockholder, agent, affiliate,
employee, partner, attorney, heir, assign, executor, administrator, predecessor
and successor, past and present, of WEDC (WEDC and each such person being a
“WEDC Released Person”) as follows:
               (i) The Shareholder Parties, for themselves and for their
members, officers, directors, assigns, agents and successors, past and present,
hereby agree and confirm that, effective from and after the date of this
Agreement, they hereby acknowledge full and complete satisfaction of, and
covenant not to sue, and forever fully release and discharge each WEDC Released
Person of, and hold each WEDC Released Person harmless from, any and all rights,

-8-



--------------------------------------------------------------------------------



 



claims, warranties, demands, debts, obligations, liabilities, costs, attorneys’
fees, expenses, suits, losses and causes of action of any nature whatsoever,
whether known or unknown, suspected or unsuspected (collectively, “Claims”) that
the Shareholder Parties may have against the WEDC Released Persons, in each case
with respect to facts and circumstances occurring any time or period of time on
or prior to the date of the execution of this Agreement (including the future
effects of such transactions, occurrences, conditions, acts or omissions).
               (ii) The undersigned understand and agree that the Claims
released by the Shareholder Parties above include not only those Claims
presently known but also include all unknown or unanticipated claims, rights,
demands, actions, obligations, liabilities, and causes of action of every kind
and character that would otherwise come within the scope of the Claims as
described above. The Shareholder Parties understand that they may hereafter
discover facts different from or in addition to what they now believe to be
true, which if known, could have materially affected this Release of Claims, but
they nevertheless waive any claims or rights based on different or additional
facts.
          (b) The Shareholder Parties agree that so long as any New Appointee
(or any other director designated by the Shareholder Parties as provided for in
Section 3(c) above) is a member of the Board, (i) no member of the Shareholder
Parties shall, without the consent of WEDC, instigate, solicit, assist,
intervene in, or otherwise voluntarily participate in any litigation or
arbitration in which WEDC or any of its officers or directors are named as
parties; provided that the foregoing shall not prevent Shareholder Party from
responding to a validly issued legal process and (ii) the Shareholder Parties
agree to give WEDC at least five business days notice of the receipt of any
legal process requesting information regarding WEDC or any of its officers or
directors, to the extent that such notice is legally permissible.
          (c) WEDC hereby agrees for the benefit of the Shareholder Parties, and
each controlling person, officer, director, stockholder, agent, affiliate,
employee, partner, attorney, heir, assign, executor, administrator, predecessor
and successor, past and present, thereof, as well as each New Appointee and any
other director designated by the Shareholder Parties as provided for in
Section 3(c) above (the Shareholder Parties and each such person being a
“Shareholder Released Person”) as follows:
               (i) WEDC, for itself and for its affiliates, officers, directors,
assigns, agents and successors, past and present, hereby agrees and confirms
that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and covenants not to sue, and
forever fully releases and discharges each Shareholder Released Person of, and
holds each Shareholder Released Person harmless from, any and all Claims of any
nature whatsoever, whether known or unknown, suspected or unsuspected, that WEDC
may have against the Shareholder Released Persons, in each case with respect to
facts and circumstances occurring any time or period of time on or prior to the
date of the execution of this Agreement (including the future effects of such
transactions, occurrences, conditions, acts or omissions).
               (ii) The undersigned understand and agree that the Claims
released by WEDC above include not only those Claims presently known but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Claims as described above. WEDC
understands that it may hereafter discover facts different from or in addition
to what it now

-9-



--------------------------------------------------------------------------------



 



believes to be true, which if known, could have materially affected this Release
of Claims, but it nevertheless waives any claims or rights based on different or
additional facts.
          (d) Notwithstanding the foregoing, the releases in Sections 11(a),
11(b) and 11(c) do not extend to claims that the releasing party does not know
or suspect to exist in its favor at the time of executing the release, which, if
known by it, must have materially affected its settlement with the non-releasing
party.
          (e) The Parties intend that the foregoing release be broad with
respect to the matter released, provided, however, this release of Claims shall
not include claims to enforce the terms of this Agreement; and provided further
that nothing in the foregoing release shall be deemed or construed, now or
hereafter, as limiting in any manner any right of indemnification inuring to the
benefit of any director or former director of WEDC arising under its Restated
Articles of Incorporation, the Bylaws or otherwise.
     13. Remedies.
          (a) Each of the Parties acknowledges and agrees that a breach or
threatened breach by any Party may give rise to irreparable injury inadequately
compensable in damages, and accordingly each Party shall be entitled to
injunctive relief to prevent a breach of the provisions hereof and to enforce
specifically the terms and provisions hereof in any state or federal court
having jurisdiction, in addition to any other remedy to which such aggrieved
Party may be entitled to at law or in equity.
          (b) In the event a Party institutes any legal action to enforce such
Party’s rights under, or recover damages for breach of, this Agreement, the
prevailing party or parties in such action shall be entitled to recover from the
other party or parties all costs and expenses, including but not limited to
reasonable attorneys’ fees, court costs, witness fees, disbursements and any
other expenses of litigation or negotiation incurred by such prevailing party or
parties.
     14. Notices. Any notice or other communication required or permitted to be
given under this Agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 14) and delivered
personally, mailed by certified or registered first-class mail or sent by
recognized overnight courier, postage prepaid, and will be deemed given (a) when
so delivered personally, (b) if mailed by certified or registered first-class
mail, three business days after the date of mailing, or (c) if sent by
recognized overnight courier, one day after the date of sending.
If to WEDC:
White Electronic Designs Corporation
3601 E. University Drive
Phoenix, Arizona 85034
Attention: Roger Derse, Chief Financial Officer (Interim Office of the
President)
Telephone: (602) 437-1520
Facsimile: (602) 437-9120
with a copy (which shall not constitute notice to WEDC) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation

-10-



--------------------------------------------------------------------------------



 



650 Page Mill Road
Palo Alto, California 94304
Attention: David J. Berger
           Bradley L. Finkelstein
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
and
Snell & Wilmer, L.L.P.
One Arizona Center
400 E. Van Buren Street
Phoenix, Arizona 85004
Attention: Jon S. Cohen
           Franc Del Fosse
Telephone: (602) 382-6000
Facsimile: (602) 382-6070
If to Wynnefield Partners:
Wynnefield Partners Small Cap Value, L.P.
450 Seventh Avenue, Suite 509
New York, New York 10123
Attention: Nelson Obus
Telephone: (212) 760-0134
Facsimile: (212) 760-0824
with a copy (which shall not constitute notice to Wynnefield Partners) to:
Kane Kessler PC
1350 Avenue of the Americas, 26th Fl.
New York, New York 10019
Attention: Jeffrey Tullman
Telephone: (212) 519-5101
Facsimile: (212) 245-3009
If to Caiman Partners
Kahn Capital Management, LLC
5506 Worsham Court
Windermere, Florida 34786
Attention: Brian Kahn
Telephone: (407) 909-8015
Facsimile: (208) 728-8007
with a copy (which shall not constitute notice to Caiman Partners) to:

-11-



--------------------------------------------------------------------------------



 



Sims Moss Kline & Davis LLP
3 Ravinia Drive, Suite 1700
Atlanta, Georgia 30346
Attention: Jerry L. Sims
Telephone: (770) 481-7207
Facsimile: (770) 481-7210
     15. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions of the Parties in connection with the subject matter hereof.
     16. Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts and by the Parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.
     17. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana, without regard to
choice of law principles that would compel the application of the laws of any
other jurisdiction.
     19. Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
     20. Successors and Assigns. This Agreement shall not be assignable by any
of the Parties. This Agreement, however, shall be binding on successors of the
Parties.
     21. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.
     22. Further Action. Each Party agrees to execute such additional reasonable
documents, and to do and perform such reasonable acts and things necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement.
     23. Waiver of Jury Trial. Each of the Parties hereby irrevocably waives all
right to trial by jury and any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the actions of any Party hereto in negotiation, administration, performance or
enforcement hereof.
     24. Expenses. Contemporaneously with the execution of this Agreement,
following receipt of reasonably satisfactory documentation thereof (which shall
for purposes of legal fees, require only a statement from the attorneys
representing the Shareholder Parties as to the total fees and expenses charged
by such attorneys, and that such fees and expenses are the customary fees and

-12-



--------------------------------------------------------------------------------



 



expenses charged by such attorneys for matters of this type, and they were
reasonably and necessarily incurred), WEDC will reimburse the Shareholder
Parties for their documented out-of-pocket fees and expenses actually and
reasonably incurred in connection with their activities relating to the matters
described in this Agreement through the date of the execution and performance of
this Agreement, provided such reimbursement shall not exceed $250,000 in the
aggregate, and the Shareholder Parties hereby agree that such payment shall be
in full satisfaction of any claims or rights it may have for fees, expenses or
costs related to the matters described in this Agreement.
[Signatures are on the following page.]

-13-



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day
and year first above written.

                          White Electronic Designs Corporation       Wynnefield
Partners Small Cap Value, L.P.,    
 
                        By:   /s/ Roger A. Derse       By:   Wynnefield Capital
Management LLC                                       Its:   General Partner    
 
                       
 
          By   /s/ Nelson Obus                               Name:   Roger A.
Derse       Name:   Nelson Obus                 Title:   Co-Managing Member    
Title:
  V.P. / CFO                    
 
                                    Caiman Partners, L.P    
 
                                    By:   Caiman Capital GP, L.P.              
  Its:   General Partner    
 
                       
 
              By:   Caiman Capital Management LLC,    
 
              Its:   Managing General Partner    
 
                       
 
              By:   /s/ Brian Kahn    
 
                       
 
              Name:   Brian Kahn    
 
              Title:   Managing Member    
 
                                    Kahn Capital Management LLC    
 
                       
 
          By:          
 
          Its:            
 
              By:   /s/ Brian Kahn    
 
                 
 
   
 
                       
 
              Name:   Brian Kahn    
 
                       
 
              Title:   Manager    

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day
and year first above written.

             
Paul D. Quadros, a shareholder
      Jack A. Henry, a shareholder    
 
           
     /s/ Paul D. Quadros
     
     /s/ Jack A. Henry
   
 
           
Thomas M. Reahard, a shareholder
      Thomas J. Toy, a shareholder    
 
           
     /s/ Thomas M. Reahard
     
     /s/ Thomas J. Toy
   
 
           
Edward A. White, a shareholder
           
 
           
     /s/ Edward A. White
     
 
   

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A
Principles to be incorporated into Strategic Review Committee Charter
Purpose: The committee shall be responsible for developing, reviewing,
evaluating and recommending to the Board all strategic alternatives available to
WEDC. The committee may convene meetings from time to time in its discretion.
Membership: The committee shall consist of three members of the Board, all of
whom shall meet the Nasdaq definition of independence.
Governance:

  •   Until the termination of the Agreement, all three members of the committee
are required to constitute a quorum and all decisions and recommendations of the
committee must be unanimous     •   The committee shall document its proceedings
in written minutes, as the committee deems appropriate     •   Until the
termination of the Agreement, any amendment of the Charter shall require the
unanimous approval of the Committee members.

Committee Resources

  •   The committee shall have the resources and authority appropriate to
discharge its duties and responsibilities, including the authority to select,
retain, terminate, and approve the fees and other retention terms of independent
counsel, experts or advisors, as it deems appropriate.     •   The committee
members shall be reimbursed for all of their reasonable out of pocket expenses,
and shall be entitled to receive such fees and compensation as may be determined
by the Board.

 